Citation Nr: 1716546	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  04-17 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for ulcers.

3.  Entitlement to service connection for bilateral leg disability.

4.  Entitlement to service connection for a bilateral ankle disorder.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to March 1968.  

This appeal came before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from an August 2003 rating decision of the VA Regional Office in Jackson, Mississippi. 

The Board denied the claims in November 2007.  The Veteran appealed to the Court of Appeals for Veterans Claims.  In a September 2010 Memorandum Decision, the Veterans Court vacated all of the determinations except for service connection of emphysema, of which the denial of the Board was reaffirmed.  In December 2011, the Board remanded this appeal for further action consistent with the mandate of the Veterans Claims Court, to include VA examinations for each of the remaining issues.  The appeal is again before the Board, and for the reasons discussed below, it is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

Additionally, in February 2017, the Veteran was afforded a central office hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.  The Board notes that at this hearing, the Veteran was accompanied by the representative identified on the most recent VA Form 21-22 associated with the record.  See February 2017 Board Hearing transcript; see also May 2016 VA Form 21-22 (O.E.K., Esq.).  Through his testimony and statements, the Board acknowledges the Veteran's desire to be represented by this attorney, however, the VA General Counsel database does not reflect current accreditation, and therefore this attorney may not represent the Veteran.


REMAND

Given the decision of the Veterans Claims Court and the Veteran's recent hearing testimony, the Board finds that further development is required as to the matters on appeal. 

The Veteran has not been afforded a VA examination to date to ascertain the nature, extent, and etiology of his claimed disorders.  As detailed in the prior remand and in the decision of the Veterans Claims Court, the record should be augmented with medical opinions regarding the Veteran's claimed respiratory disorder, to include asthma and whether the condition pre-existed service; post-service ulcer diagnosis and in-service complaints of stomach cramps and abdominal pain; the relationship between post-service lower extremity complaints and the Veteran's in-service ankle injury; and whether the Veteran has a current psychiatric disorder and whether it is related to any in-service incident or injury.  In this regard, the Board notes McLendon v. Nicholson, 20 Vet. App. 79 (2006), in which the United States Court of Appeals for Veterans Claims addressed the four elements that must be considered in determining whether a VA medical examination must be provided as required by 38 U.S.C.A. § 5103A . 

The Veteran was previously scheduled for examinations to address these claimed disabilities, but failed to report.  While the Veteran's subsequent statements and recent hearing testimony have not demonstrated "good cause" for his non-attendance, they have provided an explanation for his unwillingness to participate.  Specifically, the Veteran appears to have confused the 2007 ruling of the Veterans Claims Court as a final meritorious adjudication of the issues based upon the evidence already associated with the record, thus discounting the need to procure etiological opinions and address the nexus element of service connection.  See i.e. January 2013 Veteran correspondence ("This is getting stupid...the only thing you can do is rate my claim by the records in the file like the courts ruled on."); see also February 2017 Board Hearing transcript ("So I think you're saying the record already has evidence that links his disabilities to service, and in your view there may not be a recent VA examination that explicitly addresses that questions...but the evidence you believe is already there...Correct.")  

The Board is of the opinion that the Veteran should be scheduled for another examination to determine the etiology of these claimed disorders as required under 38 U.S.C.A. § 5103A (d).  The Board reminds the Veteran; however, as noted, that the duty to assist is not always a one-way street.  A Veteran seeking help cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, at 193 (1991). 

Accordingly, if the Veteran fails to cooperate with the VA's efforts to assist him by failing to report for the new examinations without explanation, it may be that no further effort will be expended to assist him in this regard and the examiners will provide etiological opinions without an interview, based solely upon the existing medical documentation and lay statements currently of record.  See 38 C.F.R. § 3.655 (2016).

Accordingly, the case is REMANDED for the following actions:

1.  Advise the Veteran that VA's General Counsel does not reflect current accreditation for his representative, O.E.K.  Instruct him that he may select another representative and provide any forms required for such selection.

2.  After completion of the above, the RO should ask the Veteran to identify any additional relevant records of treatment he wants VA to consider in connection with his claims.  Copies of non-duplicative records should be sought.  

3.  The Veteran should be afforded VA pulmonary, gastrointestinal, neurological, orthopedic, and psychiatric examinations to determine the nature, extent and likely etiology of the claimed respiratory, ulcers, bilateral leg, bilateral ankle, and psychiatric disorders.  The Veteran's claims file should be made available to the examiner for review in conjunction with the evaluation.  All studies deemed necessary should be performed. 

Based on a review of the claims file, REGARDLESS of whether the Veteran participated in an examination, the appropriate examiner should address the following:

a)  Does the evidence demonstrate that the Veteran clearly and unmistakably had asthma prior to entering active duty? 

If so, did that pre-existing asthma permanently increased in severity in service beyond natural progression of the underlying disease process?  

A complete rationale for the opinion should be provided, including a discussion of the May 1965 self-report of pre-existing asthma, in-service respiratory treatment, and all post-service respiratory diagnoses and statements including the respiratory issues discussed in his late1960's D.C. police records and his sister's 2003 statement regarding childhood lung problems.

b)  Does the evidence demonstrate that it is at least as likely as not (i.e., probability greater than 50 percent) that any current gastrointestinal disorder is related to symptoms in service?  

A complete rationale for all opinions should be provided, to include a discussion of the June 21, 1996 diagnosis of gastrointestinal bleeding and ulcers, and statements and testimony regarding his current GI symptomatology.

c)  Does the evidence demonstrate that it is at least as likely as not (i.e., probability greater than 50 percent) that any current bilateral leg disorder is related to symptoms in service?  

A complete rationale for all opinions should be provided, to include a discussion of the September 2004 diagnosis of back and leg pain attributable to possible sciatic, hernia arthritis or spinal stenosis, the January 2002 VA examiner's referral of the Veteran to a neurologist for leg spasticity, and his statements and testimony regarding current symptomatology.

d)  Does the evidence demonstrate that it is at least as likely as not (i.e., probability greater than 50 percent) that any current ankle disorder is related to symptoms in service?  

A complete rationale for all opinions should be provided, to include a discussion of in-service ankle accidents, and his statements and testimony regarding current symptomatology, to include his March 1998 VA examination statement regarding his current pain's connection to in-service parachuting.


e)  Is at least as likely as not (i.e., probability greater than 50 percent) that any current psychiatric disorder is related to symptoms in service.  

If PTSD is found, the examiner should specify the stressors relied upon to support the diagnosis.  
A complete rationale for all opinions should be provided, to include a discussion of the September 2002 behavioral medicine consultation report and the Veteran's hearing testimony and statements regarding the experience of in-service traumatic events.

8.  After taking any further development deemed appropriate, re-adjudicate the issues on appeal.  If a benefit is not granted, provide the Veteran and his representative a supplemental statement of the case and afford an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




